NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

CENTURION SYSTEMS, LLC, as                 )
successor trustee,                         )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D17-4163
                                           )
GREEN TREE SERVICING, LLC,                 )
                                           )
              Appellee.                    )
                                           )

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Pasco County; Kimberly Sharpe Byrd,
Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing); Latasha
Scott of Lord Scott, PLLC, Tampa
(withdrew after briefing); and Lee Segal
of Segal & Schuh Law Group, P.L.,
Clearwater, for Appellant.

Jason F. Joseph of Tromberg Law
Group, P.A., Boca Raton; and Richard
S. McIver and H. Michael Muniz of Kass
Shuler, P.A., Tampa, for Appellee.


PER CURIAM.

              Affirmed.


KHOUZAM, C.J., and KELLY and SMITH, JJ., Concur.